Citation Nr: 1715567	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  07-15 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability manifested by a sclerotic left mastoid tip.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1978 to June 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a September 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for asthma, trigeminal neuralgia, and otalgia, claimed as an ear disorder.  In a June 2016 rating decision, the AOJ granted entitlement to service connection for a lower back disorder and rhinitis.  As these decisions represent full grants of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In his June 2007 substantive appeal, the Veteran requested a hearing before the Board at a local VA office.  In a written statement received in December 2009, the Veteran requested to withdraw the request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2016).

This matter was remanded by the Board in May 2012 and March 2013.

In a May 2014 decision, the Board, in pertinent part, denied entitlement to service connection for a disability manifested by a sclerotic left mastoid tip.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the parties filed a Joint Motion for Partial Remand (JMR).  By Order dated August 11, 2015, the Court granted the JMR, and the Board's May 2014 decision with respect to the denial of entitlement to service connection for a disability manifested by a sclerotic left mastoid tip was vacated and remanded for action consistent with the terms of the JMR.

In December 2015, this matter was remanded by the Board for compliance with the instructions in the August 2015 Court-adopted JMR.


FINDINGS OF FACT

1. Clear and unmistakable evidence establishes that the Veteran had a sclerotic left mastoid tip prior to active duty service.

2. Clear and unmistakable evidence establishes that the Veteran's preexisting sclerotic left mastoid tip was not aggravated by active duty service.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by a sclerotic left mastoid tip have not been met.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duty to notify was satisfied by a letter in July 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, service treatment records, service personnel records, Social Security Administration records, VA treatment records, and identified and available private treatment records have been associated with the evidentiary record.

In the May 2012 remand, the Board, in pertinent part, instructed the AOJ to request any private treatment records relevant to the issue on appeal, to include from CDT Policlinica de Familia Factor, with any necessary assistance from the Veteran.  The AOJ was also instructed to obtain the Veteran's VA treatment records from January 2011 to the present.  The AOJ was then instructed to schedule the Veteran for a VA examination to clarify whether the Veteran has a current disability manifested by a sclerotic left mastoid tip, and address the etiology of the sclerotic left mastoid tip, to include whether it is secondary to or aggravated by his service-connected sinusitis.

VA treatment records from the San Juan VA Medical Center (VAMC) dated from January 2011 to April 2012 were associated with the evidentiary record.  In a May 2012 letter, the AOJ asked the Veteran to identify any private treatment, including from CDT Policlinica de Familia Factor, Inc., and provide a completed VA Form 21-4142 for each provider so the AOJ could obtain his treatment records.  To date, the Veteran has not provided any further information regarding any private treatment, or a signed release or treatment records for CDT Policlinica de Familia Factor.  The duty to assist is not a one-way street.  If an appellant wishes help, he cannot passively wait in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), reconsidered, 1 Vet. App. 406 (1991) (while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim).

In the March 2013 remand, the Board noted that the AOJ's November 2012 supplemental statement of the case indicated a VA examination had been conducted in June 2012, but that the examination report was not associated with the evidentiary record.  The Board instructed the AOJ, in pertinent part, to obtain the Veteran's VA treatment records from May 2012 to the present, and associate with the evidentiary record any report of the Veteran's June 2012 VA examination regarding the sinuses, to include the sclerotic left mastoid tip.

VA treatment records from the San Juan VAMC dated from June 2012 to March 2013 were associated with the evidentiary record.  The June 2012 VA Ear, Nose, and Throat (ENT) examination report was also associated with the evidentiary record.  The June 2012 VA examiner reviewed the claims file and ENT notes from the San Juan VAMC, examined the Veteran, diagnosed sclerotic left mastoid tip, and provided an opinion regarding direct service connection.

In the December 2015 remand, the Board noted that in the August 2015 JMR, the Court found the June 2012 VA examiner had failed to provide an opinion as to whether the Veteran's sclerotic left mastoid tip is secondary to or aggravated by his service-connected sinusitis.  The Board instructed the AOJ, in pertinent part, to obtain all outstanding VA treatment records from March 2013 to the present, and then afford the Veteran a VA examination to determine the nature and etiology of the Veteran's disability manifested by a sclerotic left mastoid tip, to include opinions regarding direct and secondary service connection.  

In February 2016, the Veteran was afforded a new VA examination, which included both an ENT Disability Benefits Questionnaire (DBQ), as well as an Ear Conditions DBQ.  The Board notes the Veteran's VA treatment records from the San Juan VAMC dated from March 2013 to April 2016 were associated with the evidentiary record in May 2016, after the February 2016 VA examinations were performed.  However, the February 2016 VA examiner indicated the evidentiary record, as well as the Veteran's records maintained on the VA Computerized Patient Record System (CPRS), had been reviewed.  Accordingly, the Board finds there was substantial compliance with its remand directive.

Upon the February 2016 VA examinations, the VA examiner examined the Veteran, and provided an opinion regarding direct service connection of the sclerotic left mastoid tip, supported by a detailed rationale.  In a May 2016 addendum opinion, the February 2016 VA examiner provided an opinion regarding secondary service connection, supported by a detailed rationale.  

Accordingly, the Board finds the June 2012 VA examination report and opinion, the February 2016 VA examination report and opinion, and the May 2016 addendum opinion, in combination, are thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the May 2012 letter to the Veteran, the association of the Veteran's VA treatment records with the evidentiary record, the June 2012 VA examination report and opinion, the February 2016 VA examination reports and opinion, the May 2016 VA examiner's addendum opinion, and the subsequent readjudication of the claim in June 2016 based upon all the evidence of record, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Board notes that upon the February 2016 VA examination, the VA examiner indicated the Veteran has a current diagnosis of a peripheral vestibular disorder, with a history of right otalgia and right facial pain.  The VA examiner noted the Veteran had spontaneous right hemifacial spasm upon examination.  However, as noted above, entitlement to service connection for otalgia and trigeminal neuralgia have been established.  See September 2014 rating decision; see also July 2014 VA Ear Conditions DBQ (diagnosing right otalgia as a current ear or peripheral vestibular condition); July 2014 Cranial Nerve Conditions DBQ (diagnosing trigeminal neuralgia manifested by pain and twitches on the right side of the face).  Accordingly, the Board finds the February 2016 VA examination findings do not indicate any other current disabilities which may be related to the Veteran's claimed sclerotic left mastoid tip, or which warrant further development by VA.

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

	Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Preexisting Disabilities

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1154 ; 38 C.F.R. § 3.306(a).

Analysis

The evidence of record includes imaging reports with findings of a sclerotic left mastoid tip during the appeal period.  See, e.g., June 2012 VA examination report (with x-ray findings); November 2003 VA head computed tomography (CT) scan.  Upon VA examination in February 2016, the VA examiner stated that "sclerotic left mastoid tip" is a radiographic finding, and not a clinical diagnosis.  However, upon VA examination in June 2012, the VA examiner opined regarding the Veteran's sclerotic left mastoid tip in response to the Board's request to clarify whether the Veteran has a current disability manifested by a sclerotic left mastoid tip.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the first element under Shedden has been met.

The Veteran contends the sclerotic left mastoid tip was incurred on active duty.  See March 2007 notice of disagreement.

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to the left mastoid bone.  However, during service the Veteran did complain of chronic or frequent colds, and was treated for a middle ear infection.  See, e.g., May 1980 separation Report of Medical History; April 1980 service treatment record (otitis media); March 1979 service treatment record (upper respiratory infection).  

The first medical evidence of record noting a sclerotic left mastoid tip is a November 2003 VA head CT scan report.  At that time, the Veteran complained of a fullness sensation on his head associated with blurred vision through his right eye, and numbness of the right side of his face and his upper extremities.  The CT scan showed no definite areas of infarction, but showed a sclerotic left mastoid tip.

Upon the June 2012 VA examination, the VA examiner reported that x-rays of the mastoid showed a symmetric pneumatization of mastoid air cells.  The June 2012 VA examiner noted that the pneumatization process occurs during childhood, secondary to a mastoid infection during childhood, which had subsided.  Accordingly, the June 2012 VA examiner opined the Veteran's sclerotic mastoid tip is secondary to a mastoid infection during childhood which resulted in poor pneumatization, and therefore the left sclerotic mastoid tip was not caused by or a result of the Veteran's active duty.

Upon the February 2016 VA examination, the VA examiner opined that it is less likely than not the Veteran's sclerotic left mastoid tip was incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted the finding in the November 2003 CT scan report, but indicated that the Veteran does not have a history of chronic ear disease in the left ear (though he reported constant right ear pain).  The February 2016 VA examiner explained that the development of a sclerotic mastoid cavity occurs during childhood, as the mastoid cavity develops from birth to the age of two years, and therefore sclerosis of the mastoid cavity occurs from birth to the age of two years.  The February 2016 VA examiner concluded, "Therefore, it is less likely than not...incurred in or caused during service."  See February 2016 VA Medical Opinion DBQ.  

In a May 2016 addendum opinion, the February 2016 VA examiner opined that the sclerotic left mastoid tip clearly and unmistakably existed prior to the Veteran's active duty service.  The VA examiner again stated that a sclerotic mastoid tip develops during childhood, and that it is established that the mastoid cavity completes its development by the age of two.

Given the June 2012, February 2016, and May 2016 VA medical opinions, the Board finds that there is clear and unmistakable evidence that the Veteran's sclerotic left mastoid tip existed prior to his active duty service.

The Board also finds that there is clear and unmistakable evidence that the Veteran's preexisting sclerotic left mastoid tip was not aggravated by his active duty service, as the sclerotic left mastoid tip did not undergo an increase in severity.

In the May 2016 addendum opinion, the February 2016 VA examiner stated the Veteran is asymptomatic for symptoms related to his left ear, and repeated ear examinations have been normal.  See also February 2016 VA Ear Conditions DBQ (otalgia of the right ear only); July 2014 VA Ear Conditions DBQ (right otalgia); June 2012 ENT VA examination report.  The VA examiner also explained that radiographic evaluations, the November 2003 CT scan and the May 2012 x-rays, do not reveal any progression of the sclerotic left mastoid tip, such as bony erosion, opacification, and/or cholesteatoma, which would evidence progression and aggravations of the mastoids.  Accordingly, the VA examiner opined that the Veteran's sclerotic left mastoid tip was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury or illness.

The Board notes the Veteran has also contended that the problems with his sinuses and/or rhinitis infections have caused or aggravated the problems with his face, which he stated is pain and the sclerotic left mastoid tip.  See July 2006 claim; June 2006 Veteran statement; May 2006 Veteran statement.

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Entitlement to service connection has been established for sinusitis and rhinitis.  See June 2016 rating decision; August 2002 rating decision.  However, in the May 2016 addendum opinion, the February 2016 VA examiner explained that for the same reasons he found the Veteran's sclerotic left mastoid tip clearly and unmistakably preexisted his active duty service, and clearly and unmistakably was not aggravated by service, also supported his finding that the Veteran's sclerotic left mastoid tip is less likely than not proximately due to, or aggravated beyond its normal progression by, a service-connected disability.  Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's sclerotic left mastoid tip was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that his current sclerotic left mastoid tip is related to his active duty service, and/or to his service-connected disabilities.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's current sclerotic left mastoid tip is related to his military service or a service-connected disability cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include any infections during service, or a service-connected disability caused or aggravated his sclerotic left mastoid tip beyond its natural progression is not within the realm of knowledge of a non-expert, given the competent medical evidence of record indicating a sclerotic left mastoid tip develops in early childhood, and the complex relationship between ENT and/or sinus infections and any resulting effects on bones of the skull.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his sclerotic left mastoid tip is related to service or a service-connected disability is not competent evidence, and therefore is not probative of whether his current sclerotic left mastoid tip was caused or aggravated by his active duty service or a service-connected disability.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

As clear and unmistakable evidence establishes that the Veteran's sclerotic left mastoid tip existed prior to his active duty service, and clear and unmistakable evidence establishes that the Veteran's preexisting sclerotic left mastoid tip was not aggravated by his active duty service, service connection cannot be established for the preexisting sclerotic left mastoid tip.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304(b), 3.306.


ORDER

Entitlement to service connection for a disability manifested by a sclerotic left mastoid tip is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


